 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   AURELIO MENDEZ                       )   Case No. ED CV 18-922-RGK (SP)
12                                        )
                          Petitioner,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     C. SWAIN, Warden,                    )
15                                        )
                          Respondent.     )
16                                        )
                                          )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge.
20 Further, the Court has engaged in a de novo review of those portions of the Report to
21 which petitioner has objected. The Court accepts the findings and recommendation
22 of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that respondent’s Motion to Dismiss (docket
24 no. 10) is granted, and Judgment will be entered denying the Petition and dismissing
25 this action without prejudice.
26
27 DATED: September 27, 2019                     _______________________________
                                                 HONORABLE R. GARY KLAUSNER
28                                               UNITED STATES DISTRICT JUDGE
